


110 HR 1024 IH: To provide for the issuance of a postage stamp

U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1024
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2007
			Mr. Miller of Florida
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the issuance of a postage stamp
		  commemorating the 450th anniversary of the founding of the first European
		  settlement in the continental United States, at Pensacola, Florida, by Tristán
		  de Luna in 1559.
	
	
		1.Commemorative postage
			 stamp
			(a)In
			 generalThe Postmaster
			 General shall provide for the issuance of a postage stamp to commemorate the
			 450th anniversary of the founding of the first European settlement in the
			 continental United States, at Pensacola, Florida, by Tristán de Luna in
			 1559.
			(b)DurationSuch
			 stamp shall be issued for such period of time as the Postmaster General may
			 determine, but at least throughout calendar year 2009.
			
